Order filed April 9, 2013




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-00002-CR
                                 ____________

                  EX PARTE DENNIS JOE PHARRIS, Appellant


                      On Appeal from the 351st District Court
                               Harris County, Texas
                          Trial Court Cause No. 1369073


                                     ORDER

      This is an appeal of the trial court’s ruling denying appellant habeas corpus
relief. On January 4, 2013, a reporter’s record of a hearing held December 11,
2012 was filed in this cause. At the hearing the trial court took judicial notice of
“the bond hearing that was held before this court on July 5, 2012.” Appellant
refers to this hearing in his application for writ of habeas corpus. A reporter’s
record from the hearing on July 5, 2012 has not been filed with this court.
Accordingly, we issue the following order:
      We order Toni Goubeaud, the official court reporter, to file the record of the
July 5, 2012 hearing in this appeal within 20 days of the date of this order. Cost
of the reporter’s record to be paid by appellant.

                                        PER CURIAM